Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 37-41,44-45,47,50 and 52-57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0204971 (Fauver).
Regarding claims 37-41 and 44-45, Fauver teaches a skate, comprising: 
- a skate boot (boot 2 having boot body 4; see the first marked-up figure 1 below, assuming showing the medial side of the skate boot) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25), the skate boot (boot body 4) comprising a medial side portion configured to face a medial side of the user's foot (the forward most ellipse in figure 1), a lateral side portion configured to face a lateral side of the user's foot (opposite to the medial side portion on the other side of 

    PNG
    media_image1.png
    514
    602
    media_image1.png
    Greyscale

- a blade holder (9) located underneath the skate boot; 
wherein: a given part of the skate boot has a flexibility while the user skates (see marked-up figure 1 below which shows a given part of the skate boot within the boxed in area), and the given part comprises a flexibility-adjusting element that is configured to [the elements (the adjustable piston 12 and the portion of the metal bands 14 which are in the box as shown below) is disposed elsewhere than the exterior of the skate boots medial and lateral side portions, medial and lateral ankle portions, rear ankle portion and heel portion as claimed].

    PNG
    media_image2.png
    514
    602
    media_image2.png
    Greyscale

Regarding claims 38-40, as noted above the piston (12) is inserted into the given part which is a recess (portion of cutout 10 in the boxed in area) to adjust flexibility of the skate.
Regarding claim 41, see blade 11.

Regarding claim 45, the given part is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claims 47,50 and 52-56, Fauver teaches a skate, comprising: - a skate boot (boot 2 having boot body 4; see remarks with regard to claim 37 and marked up figure) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25), the skate boot comprising a medial side portion configured to face a medial side of the user's foot, a lateral side portion configured to face a lateral side of the user's foot, a medial ankle portion configured to face a medial malleolus of an ankle of the user, a lateral ankle portion configured to face a lateral malleolus of the user's ankle, a rear ankle portion configured to face a lower part of an Achilles tendon of the user, and a heel portion configured to receive a heel of the user's foot (the body 4 of Fauver is boot shaped and therefore covers all portions of the user’s foot as claimed; see the remarks with regard to claim 37 above and the corresponding figures) and;
- a blade holder (9) located underneath the skate boot; 
wherein: a given part of the skate boot has a flexibility while the user skates (see marked-up figure 1 below which shows a given part of the skate boot within the boxed in area); and the skate boot comprises: a flexibility-adjusting element that is manipulable by a user to adjust the flexibility of the given part of the skate boot and that is spaced [the elements (the adjustable piston 12 and the portion of the metal bands 14 which are in the box as shown above; see remarks in claim 37 above) is disposed elsewhere than the exterior of the skate boots medial and lateral side portions, medial and lateral ankle portions, rear ankle portion and heel portion as claimed].
Regarding claim 50, the piston (12) function as the insert as claimed.
Regarding claim 52, the given part has a body and wherein the flexibility-adjusting element is removable from and mountable to the body of the given part to adjust flexibility of the given part (pistons 12 are removable and adjustable as noted above).  
Regarding claims 53, as noted above the piston (12) are inserted into the given part which is a recess (portion of cutout 10) to adjust flexibility of the skate.
Regarding claim 54, the given part (shoe body upper with recess/opening 10,13) is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claim 55, the given part (shoe body upper with recess/opening 10,13) is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claim 56, see blade 11.

- a skate boot (see claim 37 above for further details) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25); the skate boot (boot body 4) comprising a medial side portion configured to face a medial side of the user's foot, a lateral side portion configured to face a lateral side of the user's foot, a medial ankle portion configured to face a medial malleolus of an ankle of the user, a lateral ankle portion configured to face a lateral malleolus of the user's ankle, a rear ankle portion configured to face a lower part of an Achilles tendon of the user, and a heel portion configured to receive a heel of the user's foot, (the body 4 of Fauver is boot shaped and therefore covers all portions of the user’s foot as claimed; see details provide in claim 37 above and the corresponding figures) and;
- a blade holder (9) located underneath the skate boot; 
wherein: a given part of the skate boot has a flexibility while the user skates (see details provided in claim 37 above); and the skate boot comprises: a flexibility-adjusting element spaced from the lace and configured to adjust the flexibility of the given part of the skate boot (adjustable pistons 12,140 which adjustably control the flexion of the boot; e.g. see 0012,0029,0032 and 0038; and are spaced from the laces as shown in figure 1) and that is disposed elsewhere than at an exterior of the skate boot’s medial side portion, lateral side portion, medial ankle portion, lateral ankle portion, rear ankle portion, and heel portion [the elements (the adjustable piston 12 and the portion of the metal bands 14 which are in the box as shown above; see remarks in claim 37 above) is disposed elsewhere than the exterior of the skate boots medial and lateral side portions, medial and lateral ankle portions, rear ankle portion and heel portion as claimed].
Claim(s) 37-41,45,47,50 and 57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5498033 (Hoshizaki).
Regarding claims 37-41 and 45, Hoshizaki teaches a skate, comprising: 
- a skate boot (boot 2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (laces shown in dashed lines across the instep), the skate boot comprising a medial side portion configured to face a medial side of the user's foot, a lateral side portion configured to face a lateral side of the user's foot, a medial ankle portion configured to face a medial malleolus of an ankle of the user, a lateral ankle portion configured to face a lateral malleolus of the user's ankle, a rear ankle portion configured to face a lower part of an Achilles tendon of the user, and a heel portion configured to receive a heel of the user's foot, the shell of the skate boot comprising an inner surface configured to face the user's foot and an outer surface opposite to the inner surface (the boot 2 is boot shaped and therefore covers all portions of the user’s foot as claimed; see marked-up figure 1 below which has arrows pointing to the rear ankle portion, the heel portion and one of the lateral or medial side portion and one of the lateral or medial ankle portion) and

    PNG
    media_image3.png
    576
    530
    media_image3.png
    Greyscale

- a blade holder for a blade (see figure 1) located underneath the skate boot; wherein: a given part of the skate boot has a flexibility while the user skates (upper body of the boot includes a recess/cutout out (5) which has or doesn’t have a flex insert 9); and the skate boot comprises: a flexibility-adjusting element which includes an insert (9) that is configured to adjust the flexibility of the given part of the skate boot and that is independent from the lace, and that is disposed elsewhere than at an exterior of the skate boot’s medial side portion, lateral side portion, medial ankle portion, lateral ankle portion, rear ankle portion, and heel portion (the cutout (5) with insert (9) is exterior of the skate boots portion as claimed).

Regarding claim 45, the given part (cutout/opening in body) is configured to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (flex insert 9).  
Regarding claims 47 and 50, Hoshizaki teaches a skate, comprising: 
- a skate boot for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (laces shown in dashed lines across the instep), the skate boot (boot 2)  comprising a medial side portion configured to face a medial side of the user's foot, a lateral side portion configured to face a lateral side of the user's foot, a medial ankle portion configured to face a medial malleolus of an ankle of the user, a lateral ankle portion configured to face a lateral malleolus of the user's ankle, a rear ankle portion configured to face a lower part of an Achilles tendon of the user, and a heel portion configured to receive a heel of the user's foot, (the boot 2 is boot shaped and therefore covers all portions of the user’s foot as claimed; see details in claim 37 above); and
- a blade holder for a blade (see figure 1) located underneath the skate boot; wherein: a given part of the skate boot has a flexibility while the user skates (upper body of the boot includes a recess/cutout out (5) which has or doesn’t have a flex insert 9); and the skate boot comprises: a flexibility-adjusting element (insert 9) that is manipulable by a user to adjust the flexibility of the given part of the skate boot (the flexible inserts 9 may be installed and therefore are capable of manipulable by the user; see col. 1, lines 46-48), that is spaced from the lace, 

Regarding claim 50, see the insert 9 of Hoshizaki.
Regarding claims 57, Hoshizaki teaches a skate, comprising: 
- a skate boot (see figure 1) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (see dashed lines extending over the instep of the skate); the skate boot (boot 2)  comprising a medial side portion configured to face a medial side of the user's foot, a lateral side portion configured to face a lateral side of the user's foot, a medial ankle portion configured to face a medial malleolus of an ankle of the user, a lateral ankle portion configured to face a lateral malleolus of the user's ankle, a rear ankle portion configured to face a lower part of an Achilles tendon of the user, and a heel portion configured to receive a heel of the user's foot (the boot 2 is boot shaped and therefore covers all portions of the user’s foot as claimed; see details above); and
- a blade holder (see figure 1 holding the blade) located underneath the skate boot; wherein: a given part of the skate boot has a flexibility while the user skates (upper portions including cutout 5); and the skate boot comprises: a flexibility-adjusting element (flex insert 9) spaced from the lace and configured to adjust the flexibility of the given part of the skate boot, and that is disposed elsewhere than at an exterior of the skate boot’s medial side portion, lateral side portion, medial ankle portion, lateral ankle .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46 and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either [Hoshizaki ‘033 or Fauver ‘971].
Both Hoshizaki and Fauver teach a skate boot as claimed (see the rejection above for details} except for the flexibility-adjusting element having a hardness value between 20 Shore A and 70 Shore D. The selection of a suitable hardness for the element, would appear to constitute no more than an obvious design choice inasmuch as a number of different hardness would appear to be suitable depending on the individual wearer (size of wearer), and the activity far be used for. Therefore, it is the examiners conclusion that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum hardness for the insert as taught above and thereby arrive with a hardness value in the range as claimed. This view is buttressed by applicant's disclosure which does not reveal that the use of the hardness solves any particular problem and/or yields any unexpected results. Therefore, it would be an obvious design choice to modify the insert as taught above with a hardness in the range as claimed.

Allowable Subject Matter
Claims 42-43,48,49 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Applicant argues “Fauver’s pistons 12, 140 are dispose at the exterior of its skate boot’s side portions.”
In response, see the rejection above wherein the examiner has addressed these newly added limitations.
Applicant argues “Hosizaki’s cutout areas 5 and inserts 9 are dispose at the exterior of its skate boot’s side portions.”
In response, see the rejection above wherein the examiner has addressed these newly added limitations.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (the same prior art has been applied but a rewording of the rejection was necessary in view of applicant’s amendments).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556